Citation Nr: 0601185	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1964 to February 
1966.

This appeal arises from a July 2001 rating decision of the 
Regional Office (RO) which determined that no new and 
material evidence had been presented with which to reopen a 
claim of entitlement to service connection for residuals of a 
back injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

A remand is required in this case to address due process 
matters, and to follow up on a request for additional 
evidence made in October 2001.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board has conducted a comprehensive review of the 
veteran's claims folders, and is unable to locate any VCAA 
letter which satisfies the duty to assist and the duty to 
notify by advising the veteran of the information described 
above.  Therefore, that action will be requested in the 
present Remand.

In addition, the Board notes that the record contains October 
2001 correspondence from the National Archives and Records 
Administration responding to an October 2001 request from the 
RO for records.  It appears that on October 2001 the RO 
requested photocopies of the deck logs of the USS Vance, 
dated from August 12 to August 28, 1964, as well as deck logs 
of the Vance for 1965 and 1966.  Photocopies of the USS Vance 
deck logs dated in August 1964 were furnished for the record.  
However, it was noted that deck logs of the Vance for 1965 
and 1966 had not yet been received by the National Archives 
and it was suggested that these were still in the custody of 
the Department of the Navy, possibly the Navy Judge Advocate 
General.  The record does not reflect that any follow-up in 
this regard was undertaken.  Accordingly, the deck logs of 
the Vance for 1965 and 1966 will be sought in this Remand.  

Thus, for the reasons explained herein, this case is REMANDED 
to the RO for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002); 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent, to include judicial holdings.  
A copy of any such correspondence issued 
to the veteran in this regard should be 
made a part of the record.


2.  The RO should request the 1965 and 
1966 deck logs from USS Vance from the 
following sources: the National Archives 
and Records Administration (the last 
request for records from this source was 
made in October 2001); and the Department 
of the Navy, to include a letter 
specifically directed to the Office of 
the Judge Advocate General in Washington, 
DC, as shown on the October 25, 2001 
correspondence from the National Archives 
and Records Administration.  All attempts 
to obtain these records should be 
annotated for the file along with the 
results of the search for evidence.

3.  The RO should then re-adjudicate the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for residuals of a back 
injury.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC. No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


